ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offenses of delivery of methamphetamine and possession of methamphetamine. In the first conviction, punishment was assessed at 15 years and in the second at 6 years in the Texas Department of Corrections. Appellant’s conviction was affirmed by the Court of Appeals, Martin v. State, 663 S.W.2d 831 (Tex.App.—Houston [14th] — 1983).
In the Court of Appeals the appellant contended the caption of H.B. 730 was unconstitutional. In Ex parte Crisp, 661 S.W.2d 944 (Tex.Cr.App.1983), this Court held that the caption to H.B. 730, which purported to amend the Controlled Substances Act, was defective in that it failed to appraise readers of the changes effectuated by the amendment. We find that this Court’s opinion in Ex parte Crisp, supra, directly affects the merit of appellant’s contention in the Court of Appeals. Therefore, appellant’s petition for discretionary review is granted and the cause is remanded to the Court of Appeals for the Fourteenth Supreme Judicial District for reconsideration of appellant’s final ground of error.
The judgment of the Court of Appeals is vacated and the cause is remanded to that Court for further proceedings consistent with this opinion.